On Petition for Rehearing
By the Court,
McCarran, J.:
Since we rendered the decision in this case, the Supreme Court of the United States has rendered the decision in the case of San Joaquin and Kings River Canal and *167Irrigation Company v. County of Stanislaus, 233 U. S. 454, 34 Sup. Ct. 652, 58 L. Ed. 1041, and in appellant’s petition for rehearing reference is made to this decision. One observation made by the Supreme Court of the United States in that case is especially pertinent to the principal issue in the case at bar, inasmuch as it supports our position taken therein. The court said: "No doubt it is true that such an appropriation and use of the water entitles those within reach of it to demand the use of a reasonable share on payment.”
In the San Joaquin-Stanislaus case, supra, the court, speaking through Mr. Justice Holmes, makes some very pertinent observations relative to the property rights to be recognized in favor of the party furnishing the water, where the sole object for the diversion is that of sale and distribution. As to whether or not the appellant had a property interest in the right to furnish the water is not an issue in the case at bar, and our observations made in the opinion are not to be considered as decisive of this matter.
Application for rehearing in the above-entitled cause is hereby denied.